Citation Nr: 0910410	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-17 120	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970.  He also served in the Army Reserves from June 1970 to 
December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from two decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  A February 2003 
decision, in relevant part, denied the Veteran's claim for 
service connection for bilateral hearing loss and a June 2004 
decision denied his claims for service connection for PTSD 
and tinnitus.

In May 2006 the Board issued a decision denying the claim for 
tinnitus.  But the Board remanded the remaining claims for 
bilateral hearing loss and PTSD to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and readjudication.  

Regrettably, the Board must again remand the claim for 
bilateral hearing loss to the RO via the AMC for still 
further development and consideration.  However, the Board is 
going ahead and deciding the claim for PTSD.


FINDING OF FACT

Although the Veteran has a diagnosis of PTSD, the record does 
not establish that he experienced the alleged stressor during 
service - a motor vehicle accident, which was the basis of 
this diagnosis and linkage to his military service.


CONCLUSION OF LAW

The Veteran does not have PTSD as a result of a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated April 2003, April 
2004, and June 2006, the RO and AMC advised the Veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The RO issued the April 2003 and April 2004 VCAA notice 
letters prior to initially adjudicating the Veteran's claim 
in June 2004, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that the additional letter since issued 
on remand by the AMC, in June 2006, also apprised him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional VCAA notice 
in June 2006, the AMC has readjudicated his claim in the 
January 2009 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  


This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout this appeal by an accredited veteran's service 
organization, the New York State Division of Veterans' 
Affairs, which presumably is aware of the requirements for 
him to establish his entitlement to service connection for 
PTSD - including, as will be explained, insofar as 
establishing that the alleged traumatic event (i.e., 
stressor) in service actually occurred, irrespective of the 
diagnosis of PTSD.



As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, VA medical records and private medical records.  The 
Board also sees that in a June 2006 letter, sent on remand, 
the AMC asked the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care 
providers who had treated him for his claimed disability in 
order that these records not previously associated with his 
claims file could be obtained and considered.  In response, 
he submitted information that he previously had provided.  
See 38 C.F.R. § 3.159(c)(1).  And so, as there is no 
indication that any additional evidence remains outstanding, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its May 2006 remand directives, at least to the extent they 
concerned the claim specifically for PTSD.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  Here, the 
record contains an April 2003 mental health assessment 
performed by a VA physician diagnosing the Veteran with PTSD.  
And in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
noted that diagnoses of PTSD are presumably in accordance 
with DSM-IV, both in terms of the adequacy and sufficiency of 
the stressors claimed.  Therefore, the Board finds that the 
Veteran has the required current DSM-IV diagnosis of PTSD.  
Indeed, the record contains several reports from mental 
health care professionals diagnosing and discussing the 
Veteran's PTSD, apparently accepting as true his account of 
his asserted in-service stressor.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.



In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

In this particular case at hand, the Veteran is maintaining 
his PTSD is due to his involvement in a motor vehicle 
accident during service, which, according to him, occurred 
while he was in training at Fort Dix, New Jersey, sometime 
between November 1967 and January 1968.  See, e.g., his 
November 2006 statement.  And so, as he is not alleging a 
combat-related stressor, there must be evidence independently 
corroborating this accident indeed occurred.  Neither his 
personal statements nor medical opinions diagnosing PTSD in 
reliance thereupon are sufficient to grant his claim.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); see, too, Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996) (indicating credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).  



In May 2006, the Board remanded the Veteran's claim for 
further development, specifically instructing the RO/AMC to 
attempt to verify his asserted stressor by obtaining any 
necessary additional information from him concerning the 
details of the alleged incident - including the specific 
location where it occurred, the names of any other 
individuals involved, and the name of the agency that 
conducted the accident investigation.  The Court, 
incidentally, has held that asking him to provide this level 
of information is not an impossible or onerous burden.  See, 
e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board also instructed the RO/AMC, with the benefit of this 
additional information, to contact the United States Army and 
Joint Services Records Research Center (JSSRC) for evidence 
that might corroborate this accident occurred as alleged.

In October 2006, in response to these remand directives, VA 
requested this type of information towards verifying this 
event but, unfortunately, was informed that as Army safety 
data records only date back to 1974, there was no information 
to corroborate the Veteran's assertion.  Subsequently, VA 
attempted to verify the alleged motor vehicle accident in 
service by obtaining contemporaneous Morning Reports from 
Fort Dix.  But these Morning Reports do not indicate the 
Veteran was in any motor vehicle accident during the 
timeframe alleged.  However, they do indicate he was 
designated as sick in December 1967, but his STRs during that 
time do not suggest his sickness was related to or the result 
of a motor vehicle accident; rather, they merely show fever-
related symptoms.

As another means of supporting his claim, the Veteran asserts 
that in April 1969, while in service, he was treated for a 
nervous condition and provided medication - apparently 
suggesting this was is in relation to his purported stressor.  
See his November 2003 statement.  The Board sees that his 
STRs confirm that he was seen and treated for an upset 
stomach, vomiting and diarrhea in April 1969, and that he was 
prescribed Maalox and Valium.  The Board also sees that the 
examiner reported the Veteran's emotional state as "very 
nervous."  However, although he points to that instance as 
evidence of mental stress as might relate his PTSD to his 
military service, the mere fact that he was treated for 
gastrointestinal symptoms and nervousness, in general, is not 
tantamount to establishing that the motor vehicle accident in 
question had occurred some two years to a year prior.  That 
is, although it does suggest he had some in-service 
incurrence of mental stress, it does not, in and of itself, 
establish or suggest that this mental stress was attributable 
to his having been involved in a motor vehicle accident some 
considerable time earlier.  As already explained, 
establishing a claim for PTSD where the asserted stressor is 
non-combat related requires some objective verification that 
the stressor did in fact occur.  And there is no such 
evidence in this instance.  See Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994); and see Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

Whether the alleged accident in service occurred is a 
factual, not medical, determination.  And VA adjudicators 
decide questions of fact, whereas doctors decide medical 
issues.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

For these reasons and bases, the Board finds that the record 
does not establish the occurrence of an in-service stressor 
in the Veteran's case.  That is, while he asserts that he was 
involved in a motor vehicle accident while in service, the 
Board finds that this incident is not objectively 
corroborated or verified by the record.  And so, it is for 
this reason - a lack of credible supporting evidence that the 
claimed 
in-service stressor occurred, that his claim fails, not for 
the lack of the required DSM-IV diagnosis of PTSD or its 
purported relationship to the alleged in-service motor 
vehicle accident coincident with his military service.  
Accordingly, his claim for service connection for PTSD must 
be denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in his favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.




REMAND

The Veteran is also claiming entitlement to service 
connection for bilateral hearing loss.  

To reiterate, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it).

A July 1995 report by a private health care provider, P.C., 
D.O., provides that the Veteran has bilateral mixed hearing 
loss with the right ear worse than the left.  So there is 
competent evidence suggesting the Veteran has bilateral 
hearing loss.

But with regard to claims specifically for service connection 
for hearing loss, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran need not have had sufficient hearing loss when 
separating from service to satisfy these threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards; he only has to currently meet the 
requirements of this regulation.  See Hensley v. Brown, 5 
Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

And so, while Dr. P.C.'s report is competent evidence that 
the Veteran has current bilateral hearing loss, it does not 
conform to the standard required in order for VA to make a 
determination as to whether the Veteran's bilateral hearing 
loss is such that it meets the standards for VA compensation.  
That is, there must be competent medical evidence as to 
whether the Veteran has hearing loss in each ear, i.e., 
bilaterally, sufficient to satisfy the threshold minimum 
requirements of § 3.385.

Even assuming preliminarily the Veteran has bilateral hearing 
loss sufficient to warrant VA compensation, the record must 
still establish a relationship between his current disability 
and his military service.   See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   



Concerning this, the Veteran essentially asserts that he was 
exposed to excessive noise while in service and that he also 
suffered from an illness during service that included a 
fever; and he attributes his current bilateral hearing loss 
to either of those in-service incurrences.  As a layman, 
though, he is not competent to opine as to the etiology of 
his claimed disability; instead, there must be competent 
medical evidence relating the current bilateral hearing loss 
to his military service, and in particular to those incidents 
mentioned.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally incapable of opining on 
matters requiring medical knowledge).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Veteran's service personnel records show that one of his 
military occupational specialties (MOS) was combat engineer 
and that he was qualified on the M-16 rifle.  And so, the 
record supports the finding that he was exposed to excessive 
noise in service - particularly as it might have been 
associated with his weapons training.  However, even assuming 
he has bilateral hearing loss and that he was exposed to 
noise while in service, there still must be competent medical 
nexus evidence establishing a relationship or correlation 
between his current hearing loss (again, assuming it 
qualifies as a disability under 38 C.F.R. § 3.385) and that 
noise exposure coincident with his military service.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  And the 
record does not presently contain competent medical evidence 
with respect to this necessary determination.



The Board also sees that the record shows the Veteran's 
military entrance exam report indicates he entered military 
service with right ear hearing loss.  If a preexisting 
disability is noted upon entry into service, the Veteran 
cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on him to establish aggravation.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, there is competent evidence of the Veteran's bilateral 
hearing loss and evidence of excessive noise exposure during 
service - including in his weapons training, as well as an 
indication that his hearing loss may be related thereto.  
But there also is evidence of hearing loss in his right ear 
when entering the military and insufficient competent medical 
evidence to decide his claim insofar as addressing all of 
these determinative issues.



Accordingly, the claim for bilateral hearing loss is REMANDED 
for the following additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical opinion regarding the nature and 
etiology of his bilateral hearing loss, 
specifically measuring puretone 
thresholds and speech recognition scores 
in accordance with 38 C.F.R. § 3.385 to 
determine whether he has sufficient 
hearing loss to be considered an actual 
disability by VA standards.  If he does, 
then an opinion is also needed indicating 
whether it is at least as likely as not 
that his current hearing loss as to each 
ear is attributable to his military 
service.  In making this important 
determination, particularly consider the 
type of in-service noise exposure he 
experienced as well as any other in-
service illness.  With respect to his 
right ear, also indicate whether the 
hearing loss in this ear was chronically 
(meaning permanently) aggravated by his 
military service beyond its natural 
progression.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.



The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service condition for bilateral hearing 
loss in light of any additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and his representative 
another SSOC and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


